11-571-ag
    Zou v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A095 708 536
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 14th day of November, two thousand eleven.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    NA ZOU, AKA WAN XIA JIANG,
             Petitioner,

                    v.                                     11-571-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Gary J. Yerman, New York,
                                  New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Leslie M. McKay, Assistant
                                  Director; Jessica Segall, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioner Na Zou, a native and citizen of China, seeks

review of a January 26, 2011, order of the BIA, affirming an

April 30, 2009, decision of Immigration Judge (“IJ”) Barbara

A. Nelson, which denied her application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Na Zou, No. A095 708 536

(B.I.A. Jan. 26, 2011), aff’g No. A095 708 536 (Immig. Ct.

N.Y. City Apr. 30, 2009).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    When the BIA adopts the decision of the IJ and

supplements the IJ’s decision, this Court reviews the

decision of the IJ as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    “The

substantial evidence standard of review applies, and we

uphold the IJ’s factual findings if they are supported by

reasonable, substantial, and probative evidence in the

record.” Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009)(internal quotation marks and citations omitted).       For

                               2
applications like Zou’s, governed by the REAL ID Act of

2005, the agency may, after considering the totality of the

circumstances, base a credibility finding on an asylum

applicant’s demeanor, the plausibility of his account, and

inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. 260,

265 (B.I.A. 2007).

    In finding Zou not credible, the agency relied on

inconsistencies in the record regarding her purported arrest

and beating by village committee officials.   The agency’s

reliance on these inconsistencies was reasonable under the

REAL ID Act.   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

(2d Cir. 2008); Matter of J-Y-C-, 24 I. & N. Dec. at 265.

Moreover, the agency was not required to credit Zou’s

various explanations for these inconsistencies: “A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” Majidi v. Gonzales, 430 F.3d 77,

80-81 (2d Cir. 2005)(emphasis in original)(internal

citations omitted). Because a review of the record indicates


                              3
that these explanations would not necessarily be compelling

to a reasonable fact-finder, the agency was justified in

reaching its determination.

       The agency also reasonably relied on inconsistencies in

the record regarding Zou’s educational history when it

deemed her not credible.    See 8 U.S.C. § 1158(b)(1)(B)(iii);

Matter of J-Y-C-, 24 I. & N. Dec. at 260.     As the agency

noted, Zou provided conflicting accounts of where and when

she attended school in her first asylum application, her

updated asylum application, and her testimony.    Under the

REAL ID Act, although these inconsistencies do not go to the

heart of Zou’s claim, they are a proper basis for the

agency’s adverse credibility determination.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. at

260.    While Zou attempted to explain these inconsistencies

by stating that her initial application was prepared by her

prior counsel and was incomplete, the agency was not

compelled to accept the explanation.    See Majidi, 430 F.3d

at 80-81.

       Having found Zou not credible, the agency reasonably

noted that her failure to provide corroborative evidence

further undermined her credibility.    See Biao Yang v.


                               4
Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).   In particular,

the agency found that Zou failed to submit medical records

from her alleged beating and also found that her father’s

first letter failed to mention her arrest and beating, and,

to the contrary, indicated that Zou had not previously

suffered any harm on account of her support for Falun Gong.

    In addition, the agency did not err in finding that Zou

failed to establish a well-founded fear of persecution based

on her Falun Gong activities in the United States. See

Hongsheng Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).

While Zou argues that there is a reasonable possibility that

Chinese authorities will become aware of her participation

in public demonstrations in the United States, Zou failed to

present any credible objective evidence demonstrating that

her activities in the United States are known, or easily

could be known, to the Chinese government.

    In light of the agency’s adverse findings with respect

to Zou’s credibility, we find that it did not err in denying

Zou’s applications for relief.   See Xiu Xia Lin v. Mukasey,

534 F.3d 162, 167 (2d Cir. 2008).   See also Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006) (holding that the

agency need not analyze separately a withholding of removal

claim based on the same facts as an applicant’s asylum
                             5
claim); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
520, 523 (2d Cir. 2006) (same, with respect to CAT).   For

the foregoing reasons, the petition for review is DENIED.

As we have completed our review, any stay of removal that

the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this

petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             6